Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

This action is response to the Election filed on September 06, 2021 without traverse.
 
Applicant elected Claims 1-9 in response to the Response to Restriction Requirements, filed on September 06, 2021, without traverse.  Claims10-20 are withdrawn.  Claims 1-9 are presented for examination. 

Claim 1-9 are pending.
 
 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al (U.S. Pub. No. 2013/0117240).

With respect to claim 1, Taylor et al teaches 
storing file system metadata for individual data objects in a block storage device local to a server computer (abstract, archives data for a distributed filesystem.  Two or more cloud controllers collectively manage distributed filesystem data that is stored in one or more cloud storage systems; the cloud controllers cache and ensure data consistency for the stored data.  During operation, a cloud controller receives a request from a client for a data block of a file stored in the distributed filesystem, [0009] distributes data for a distributed filesystem across multiple cloud storage systems); 
storing the individual data objects in cloud-based storage coupled to the server computer ([0006] cloud-based storage" vendors attempt to simplify storage management); 

generating a first list of data objects in the cloud, and a second list of metadata objects in the same prefix range as the data objects ([0068] metadata snapshot 
every minute.  Upon determining the scope of the file operation, the cloud controller can already allocate a set of corresponding disk blocks and cloud files, and generate a set of corresponding metadata that indicates the respective disk addresses and CVAs for the file's data blocks.  The cloud controller then uploads the file data to the cloud storage system over a time interval (e.g., roughly ten minutes), and sends out metadata snapshots that indicate the existence and location of the data blocks.  The cloud controller may convey a range of information about the data being uploaded to other cloud controllers depending on the level of transparency and availability desired for modified data); 
verifying, in a cloud-based consistency check process, that all objects in the first list are referred to by objects in the second list ([0074] provide an assurance of data consistency for a distributed filesystem that leverages cloud storage); 
marking non-existent objects as missing and marking unreferenced objects as orphan objects ([0139] orphaned clients to a backup cloud controller.  In scenarios where multiple backup cloud controllers); and 
sending a list of missing and orphan objects to a backup process of the server computer ([0139] automatically reroute requests from orphaned clients to a backup cloud controller.  where multiple backup cloud controllers are available, backup cloud controllers may also be configured to periodically track the network latency and bandwidth between each backup cloud controller and non-backup cloud controller).



With respect to claim 3, Taylor et al teaches grouping the metadata in a container ([0018] metadata snapshot sent by a first cloud controller can use a metadata entry in the incremental metadata snapshot to retrieve data from the cloud storage system).

With respect to claim 4, Taylor et al teaches metadata includes references to corresponding data objects of the individual data objects ([0018] metadata snapshot sent by a first cloud controller can use a metadata entry in the incremental metadata snapshot to retrieve data from the cloud storage system).

With respect to claim 5, Taylor et al teaches consistency check process is performed as a microservice in the cloud computing network (abstract, data consistency for the stored data).

With respect to claim 6, Taylor et al teaches consistency check process is performed as a serverless compute function in the cloud computing network (abstract, data consistency for the stored data).

With respect to claim 7, Taylor et al teaches  missing objects comprise data blocks having a metadata object in the local storage that refers to objects in the cloud object storage, and that are deleted inadvertently leaving references from local metadata objects to cloud objects that do not actually exist ([0138] backup cloud controller and non-backup cloud controller; such information can assist in determining which backup cloud controller can provide better service to the orphaned clients).
 
With respect to claim 8, Taylor et al teaches objects that result when a copy forward of local metadata with references to live objects in the cloud from one local 

With respect to claim 9, Taylor et al teaches deduplication backup process executed by the server computer running a Data Domain file system (DDFS) ([0022] FIG. 3   cloud controller manages and accesses data stored in a cloud storage).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ISAAC M WOO/Primary Examiner, Art Unit 2163